Citation Nr: 0908737	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas, which denied service connection for 
hypertension and for bilateral hearing loss.

In August 2007, the Board remanded these claims to the RO via 
the AMC to obtain VA treatment records and to schedule the 
Veteran for VA medical examinations and opinions. 

In May 2008, the Board again remanded these claims to the RO 
via the AMC to schedule the Veteran for a new hearing before 
the Board.
	
Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent evidence shows isolated high blood pressure 
readings in service, with no manifestations shown in the 
first post-service year and with no post-service findings 
until approximately 4 years after discharge.

2.  The competent evidence fails to demonstrate impaired 
hearing of the right ear for VA compensation purposes.

3.  The competent evidence fails to demonstrate that the 
Veteran's current left ear  hearing loss is causally related 
to active service or was manifested to a degree of 10 percent 
within the first post-service year.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include on a 
presumptive basis, is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

2.  Service connection for bilateral hearing loss, to include 
on a presumptive basis, is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

2.  Hypertension

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), hypertension is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of hypertension during the first post-service 
year, the criteria for presumptive service connection on the 
basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence obtained by the RO 
includes VA outpatient records and private treatment records 
from Dr. K., detailing treatment for several medical 
conditions, including hypertension.  Based on the above, a 
current disability is established.  The question for 
consideration, then, is whether such current disability is 
causally related to active service.  

In considering the next element of a service connection 
claim, in-service incurrence, the Veteran's service treatment 
records (STRs) have been reviewed.  Such records show a 
diagnosis of hypertension during an entrance examination in 
October 1968.  
In this regard, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

When determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Mere transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

Here, hypertension was indicated upon entrance to active 
service.  Accordingly, the Veteran is not entitled to the 
presumption of soundness.  However, while not presumed to be 
sound, such a finding could still be reached if the evidence 
is at least in equipoise as to this question.  Here, the 
entrance examination revealing a "diagnosis" of 
hypertension contained some blood pressure readings which did 
not indicate the clinical standard for hypertension as set 
forth in the note to 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Moreover, while some in-service treatment reports show 
elevated blood pressure readings, several others do not, and 
no service records, other than the entrance examination, 
contain diagnoses of hypertension.  

For the foregoing reasons, the Board concludes that the 
finding of hypertension indicated at the entrance examination 
does not here establish a preexisting disability.  Therefore, 
even though not noted as sound on entry, the appropriate 
question for consideration is nevertheless whether 
hypertension was incurred in, rather than aggravated by, 
active service.

As previously noted, the service treatment records reflected 
occasional blood pressure readings indicative of 
hypertension, interspersed with many other readings not 
showing hypertension.  Overall, no chronic hypertension 
disability is shown to have been manifested during active 
service.  While mindful of the chronicity provisions under 
38 C.F.R. § 3.303(b), the evidence here indicates only 
isolated findings of high blood pressure in service, rather 
than a truly chronic disease.  

Following separation from active service, hypertension was 
not found upon VA examination in June 1995.  Rather, the 
first showing of essential hypertension is found in a private 
treatment report dated in June 1999, approximately 4 years 
after discharge from service.  Indeed, when private physician 
Dr. K. first diagnosed the Veteran with hypertension in June 
1999, he indicated "new onset" in the treatment record.  

Again, the first post-service diagnosis of hypertension is 
not shown until about 4 years after discharge.  In this 
regard, the United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here the Veteran has indicated in numerous statements, as 
well as in his hearing testimony, that he has had 
hypertension dating back to service.  It is not in dispute 
that he had elevated blood pressure readings on isolated 
occasions during active service.  However, the overall 
medical record does not enable a finding of true chronicity, 
as discussed above.  Moreover, because hypertension is not a 
readily observable condition, his statements in this regard 
do not constitute probative evidence and cannot support a 
finding of continuity of symptomatology.  Moreover, no 
competent evidence supports a finding that the current 
hypertension was incurred in active service.  A VA examiner 
in November 2007 did opine that it is more likely than not 
that the Veteran had labile hypertension upon admission to 
service, which eventually progressed to sustained 
hypertension, diagnosed definitively in 1999.  However, the 
examiner concluded that it is more likely than not that this 
increase in blood pressure was the result of natural 
progress, with no evidence that it was specifically 
aggravated by his active duty service career.  The Board 
finds that this opinion is highly probative, as the examiner 
took into account all medical records in reaching his 
conclusion.

Thus, there is no medical opinion supporting a grant of 
service connection on the basis of incurrence and one opinion 
expressly rejecting the possibility that any preexisting 
hypertension was aggravated by service.  
 
Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension.  In 
denying his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The Board finds that the service treatment records, post-
service medical record, and the medical opinion cited above 
outweighs the Veteran's lay statements that support this 
claim. 

3.  Bilateral hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Moreover, in Hensley it was indicated that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss. 

In the instant case, the Veteran stated in support of this 
claim that his hearing was damaged due to his time in 
service, particularly due to operating aircraft engines.  

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent working as a 
fuels craftsman.  In this case, the Board concedes that the 
Veteran was exposed to loud noise during his service.

The service treatment records (STRs) indicate normal hearing 
upon enlistment, but do reflect occasional findings 
indicating clinical hearing loss per Hensley with respect to 
the left ear.  

Following separation from active service, the Veteran was 
afforded VA audiological examinations in June 1995 and March 
1997.  On both occasions, the Veteran's hearing was within 
normal limits for VA compensation purposes and did not meet 
the criteria for impaired hearing loss under 38 C.F.R. 
§ 3.385.  

A new VA audiological evaluation was performed in December 
2007.  The findings indicated hearing within normal limits 
for the right ear.  The findings also indicated hearing in 
the left ear to be within normal limits to 1500 Hertz, mild 
sensorineural hearing loss at 2000 Hertz, and moderate to 
moderately severe high frequency sensorineural hearing loss, 
as measured by the VA standards stated above and explained in 
38 C.F.R. § 3.385.  The examining audiologist stated that the 
right ear did not meet VA criteria for disability.  The 
examiner noted that neither ear met the criteria for a VA 
disability in June 1995 or March 1997.  

Regarding the right ear, there is no evidence of current 
disability for VA compensation purposes, and thus the claim 
must fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the left ear, the VA examiner in December 2007 
opined that while there was some change in thresholds found 
in the high frequencies for the left ear during service, the 
thresholds obtained prior to discharge and as far as two 
years after discharge did not meet VA criteria for a service-
connected disability.  Therefore, the examiner concluded, it 
is not likely that the hearing loss found in the Veteran's 
left ear is related to his military service, providing highly 
probative evidence against this claim.  

The Board finds that the examiner's opinion is entitled to 
great probative weight, as it took into account all of the 
evidence and the Veteran's reported history, and provides 
evidence against this claim.

Simply stated, the post-service medical record provides 
highly probative evidence against this claim, indicating that 
a chronic left ear hearing loss problem began after service, 
with no causal relationship to service.  The Board must find 
that the service and post-service medical record, indicating 
a disorder that began after service, outweigh the Veteran's 
lay contention that he has hearing loss as the result of his 
service. 

Finally, to the extent that the Veteran's left ear hearing 
loss constitutes organic disease of the nervous system, a 
presumptive chronic disease under 38 C.F.R. § 3.309(a), there 
were no manifestations of left ear hearing loss within the 
applicable presumptive period, precluding a grant of service 
connection on this basis.  

In denying the claim, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2004 that fully addressed all 
three notice elements and were sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private treatment records 
from Dr. K., and was provided an opportunity to set forth his 
or her contentions during the August 2008 Travel Board 
hearing before the undersigned Veterans Law Judge and an 
additional Travel Board hearing in April 2006.  The appellant 
was afforded VA medical examinations in November 2007 and 
December 2007.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


